DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  “memory: and” at the end of claim 9 should be “memory.”.  Appropriate correction is required.

Claim 18 objected to because of the following informalities:  “to provide access enable of data content” should be “to provide access of data content.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1, 5, and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 7,831,857. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following analysis.

Instant Claim 1
Patented Claim 5
Differences 
A method for a processing device to recover from a software failure, comprising:
A method of recovering from an operating system crash or failure in a first memory, comprising:
Instant claim 1 claims software failure while patented claim 5 claims an operation system crash. An operation system crash is a type of software failure.
placing the processing device into an inactive state in response to the software failure;
upon detecting said crash or failure, initializing a second memory provided as auxiliary memory to said 
booting said operating system in said second memory;


booting said operating system in said second memory;
dumping content of said first memory to a dump storage device

preserving said content of said first memory until dumped to said dump storage device.
Patented claim 5 does not explicitly state to prevent the first memory from being overwritten after the first processing device reboots and returns from normal operation. However, since patented claim 5 claims to preserve first memory contents until dumped, and patented claim 1 reboots the operating system before dumping, these limitations 

booting said operating system in said second memory;
The processing of data after reboot and returning to normal operation in instant claim 1 is indistinct from booting the operating system in patented claim 5 because unless stated otherwise, a rebooted operation system would perform the limitations of instant claim 1.
and offloading the data content of the first data memory to an external device after the processing 





Instant Claim 5
Patented Claim 5
Differences 
the first data memory is located in a first memory module and the second data memory is located in a second memory module
upon detecting said crash or failure, initializing a second memory provided as auxiliary memory to said first memory and being of equal size to said first memory;
Patented claim 5 does not make a distinction between data memory and memory module, but a memory can be interpreted as a memory module containing data memory. 


upon detecting said crash or failure, initializing a second memory provided as auxiliary memory to said first memory and being of equal size to said first memory;
booting said operating system in said second memory;
The operating system of patented claim 5 would run on and control the processing device of instant claim 1, therefore they are not distinct.


Instant Claim 6
Patented Claim 5
Differences 
data content on the first memory module is offloaded to the external device after switching the second memory module for the first memory module
booting said operating system in said second memory;
dumping content of said first memory to a dump storage device


According to the Specification, ¶ 0017 of the conflicting patent, a dump storage device can be an external hard drive, which makes it indistinct from the external device of instant claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the second data memory" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that “the second data memory” is changed to “a second data memory” or that “a second data memory” is written into claim 13. For examination purposes, the limitation in claim 16 will interpreted as “a second data memory”.

Claim 17 recites the limitation "the second data memory" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that “the second data memory” is changed to “a second data memory” or that “a second data 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0133968 (“Muppirala”).

Regarding claim 1, Muppirala teaches
	A method for a processing device to recover from a software failure, comprising: (¶ 0012: method for recovering from an operating system crash or failure)
placing the processing device into an inactive state in response to the software failure; (¶ 0019: reboot system when OS 116 encounters a critical failure or crash in first memory 108)
reconfiguring a first data memory that the processing device used during the software failure such that the processing device does not overwrite content in the first data memory after the processing device reboots and returns to normal operation; (¶ 
using a second data memory to process data after the processing device reboots and returns to normal operation; (¶ 0020: OS reboots in second memory 110)
and offloading the data content of the first data memory to an external device after the processing device returns to normal operation (¶ 0021: Dirty Memory is dumped to dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device) while the OS is functioning normally using second memory 110)

Regarding claim 5, Muppirala further teaches 
the first data memory is located in a first memory module and the second data memory is located in a second memory module; (¶ 0019: first memory 108 and second memory 110)
and reconfiguring the first data memory includes switching the second memory module for the first memory module such that the processing device reboots from second memory module (¶ 0019: OS 116 reboots in second memory 110, which replaces first memory 108)

Regarding claim 6, Muppirala further teaches
data content on the first memory module is offloaded to the external device after switching the second memory module for the first memory module (¶ 0021: Dirty Memory is dumped to dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device) while the OS is functioning normally using second memory 110)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent Application Publication No. 2016/0154701 (“Desai”).

	Regarding claim 2, Muppirala teaches 
reconfiguring a first [data] memory that the processing device used during the software failure such that the processing device does not overwrite content in the first [data] memory after the processing device reboots and returns to normal operation; 
using a second [data] memory to process data after the processing device reboots and returns to normal operation; (¶ 0020: OS reboots in second memory 110)
and offloading the [data] content of the first [data] memory to an external device after the processing device returns to normal operation (¶ 0021: Dirty Memory is dumped to dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device) while the OS is functionally normally using second memory 110)
	Muppirala does not explicitly teach a distinction between data memory and program memory, but does teach that the memory contains the operating system. 
	Desai teaches
	data memory (¶ 0027: program data segment 225)
program memory (¶ 0027: kernel segment 205)
offloading the [data content and the program content to a core file] (¶ 0035: segment of working storage pages (¶ 0028: working storage pages include the kernel segment 205 and program data segment 225) is remapped to a segment of client pages. ¶ 0037: the client segment is written to the core file))

	
Regarding claim 10, Muppirala further teaches 
the first data memory is located in a first memory module and the second data memory is located in a second memory module; (¶ 0019: first memory 108 and second memory 110)
and reconfiguring the first data memory includes switching the second memory module for the first memory module such that the processing device reboots from second memory module (¶ 0019: OS 116 reboots in second memory 110, which replaces first memory 108)

Regarding claim 11, Muppirala further teaches 
the first [data] memory is located in a first memory module and the second data memory is located in a second memory module; (¶ 0019: first memory 108 and second memory 110)

	Desai teaches
	data memory (¶ 0027: program data segment 225)
program memory (¶ 0027: kernel segment 205)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the memory of Muppirala’s memory dump to include both the data memory and the program memory of Desai. Providing both types of memory would reduce the time that an application is unavailable after a core dump (Desai, ¶ 0013), an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent No. 9,502,139 (“Cheriton”).
	
	Regarding claim 3, Muppirala does not teach the limitations. 	
	Cheriton teaches 
	reconfiguring the first data memory includes changing a first programmable pointer that defines data memory for the processing device such that the first programmable pointer points to the second data memory (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory). Then translation line 302 (Fig. 3B, Col. 7, Lines 2-3: translation line contains PLIDs that are pointers to a physical line with a PLID ID) is updated to point from PLID5 to PLID3)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cheriton’s memory remapping with Muppirala’s memory failover even though Muppirala’s memory failover is in response to a software failure while Cheriton’s memory remapping is in response to a hardware failure. This is because Cheriton’s remapping provides higher availability and reduced software overhead (Cheriton, Col. 12, Lines 48-60), both of which are issues in prior dumping systems that Muppirala addresses (Muppirala, ¶¶ 0002, 0003).

	Regarding claim 4, Muppirala does not teach the limitations. 	
	Cheriton teaches 
	reconfiguring the first data memory includes logically rearranging data memory for the processing device such that the second data memory is logically located at an address used by the first data memory (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory)). 
.

Claims 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent No. 6,615,364 (“Nagasuka”).

	Regarding claim 7, Muppirala further teaches 
	switching the second memory module for the first memory module is performed…that provides exclusive access of the second memory module to the processing device while also providing exclusive access of the first memory module to the external device (¶ 0021: Dirty Memory cannot be allocated by the OS and is treated as read-only, and is dumped to the dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device))

	Nagasuka teaches 
	switching the second memory module for the first memory module is performed using multiplexing circuitry that provides exclusive access of the second memory module to the processing device (Fig. 7, Col. 7, Lines 3-18: after a failure in the computer system, switching unit 1000 (multiplexing circuitry) selects the secondary paging device unit 720 (second memory module) to act as the paging device unit (Col. 3, Lines 44-55: paging device unit is used as virtual memory. Col. 6, Lines 44-50: all the structures besides the switching unit 1000 in the first embodiment are the same as those in Fig. 7)) while also providing exclusive access of the first memory module to the external device (Col. 7, Lines 20-27: another computer system can acquire the dump information from the old external storage unit used as the paging device before the fault (first memory module) through the switching unit 1000). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nagasuka’s multiplexing circuitry with Muppirala’s memory failover. This would reduce the time taken to restart the system after a fault occurrence (Nagasuka, Col. 7, Lines 33-38), improving system availability, an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002).

	Regarding claim 18, Muppirala teaches 
A processing device, comprising: (¶ 0016: system 100)
a processor; (¶ 0016: processor 102)
a plurality of memory modules communicatively coupled to the processor including a first memory module and a second memory module, the first memory module including first data memory and the second memory module including a second data memory; (Fig. 1, ¶ 0016: first memory 108 and second memory 110 connected to processor 102)
…
switch the second memory module for the first memory module such that the processing device reboots from the second memory module in response to a software failure occurring while the processor operated using the first memory module, (¶ 0019: after OS encounters a critical crash in first memory 108, OS 116 reboots from second memory 110)
and to provide access of data content in the first memory module to an external device after switching the second memory module for the first memory module (¶ 0021: Dirty Memory is dumped to dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device) while the OS is functioning normally using second memory 110)
Muppirala does not teach switching circuitry.

switching circuitry to: 
switch the second memory module for the first memory module such that the processing device [utilizes] the second memory module in response to a [computer] failure occurring while the processor operated using the first memory module, (Fig. 7, Col. 7, Lines 3-18: after a failure in the computer system, switching unit 1000 (switching circuitry) selects the secondary paging device unit 720 (second memory module) to act as the paging device unit (Col. 3, Lines 44-55: paging device unit is used as virtual memory. Col. 6, Lines 44-50: all the structures besides the switching unit 1000 in the first embodiment are the same as those in Fig. 7))
and to provide access enable of data content in the first memory module to an external device after switching the second memory module for the first memory module (Col. 7, Lines 20-27: another computer system can acquire the dump information from the old external storage unit used as the paging device before the fault (first memory module) through the switching unit 1000).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nagasuka’s switching circuitry with Muppirala’s memory failover. This would reduce the time taken to restart the system after a fault occurrence (Nagasuka, Col. 7, Lines 33-38), improving system availability, an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002).

Regarding claim 19, Muppirala does not teach the limitations. 
Nagasuka teaches 
	the switching circuitry includes multiplexing circuitry that provides exclusive access of the second memory module to the processor (Fig. 7, Col. 7, Lines 3-18: after a failure in the computer system, switching unit 1000 (multiplexing circuitry) selects the secondary paging device unit 720 (second memory module) to act as the paging device unit (Col. 3, Lines 44-55: paging device unit is used as virtual memory. Col. 6, Lines 44-50: all the structures besides the switching unit 1000 in the first embodiment are the same as those in Fig. 7)) while also providing exclusive access of the first memory module to the external device (Col. 7, Lines 20-27: another computer system can acquire the dump information from the old external storage unit used as the paging device before the fault (first memory module) through the switching unit 1000). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nagasuka’s multiplexing circuitry with Muppirala’s memory failover. This would reduce the time taken to restart the system after a fault occurrence (Nagasuka, Col. 7, Lines 33-38), improving system availability, an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent Application Publication No. 2016/0154701 (“Desai”) as applied to claim 2 above, and further in view of US Patent No. 9,502,139 (“Cheriton”).

Regarding claim 8, Muppirala does not teach the limitations. 
Desai teaches
	data memory (¶ 0027: program data segment 225)
program memory (¶ 0027: kernel segment 205)
reconfiguring data memory and program memory by copying descriptors (¶ 0035: segment of working storage pages (¶ 0028: working storage pages include the kernel segment 205 and program data segment 225) is remapped to a segment of client pages by copying descriptors 320 (¶ 0029: descriptors are structures for identifying the address and location of the page being described))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the memory of Muppirala’s memory dump to include both the data memory and the program memory of Desai. Providing both types of memory would reduce the time that an application is unavailable after a core dump (Desai, ¶ 0013), an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002). 

Cheriton teaches 
reconfiguring the first…memory includes changing a first programmable pointer that defines…memory for the processing device such that the first programmable pointer points to the second… memory; (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory). Then translation line 302 (Fig. 3B, Col. 7, Lines 2-3: translation line contains PLIDs that are pointers to a physical line with a PLID ID) is updated to point from PLID5 to PLID3). 
and reconfiguring the first…memory includes changing a second programmable pointer that defines…memory for the processing device such that the second programmable pointer points to the second…memory (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory). Then translation line 302 (Fig. 3B, Col. 7, Lines 2-3: translation line contains PLIDs that are pointers to a physical line with a PLID ID) is updated to point from PLID5 to PLID3). Although Cheriton does not explicitly teach a distinction between data memory and program memory, and changing a pointer for each individual type of memory, Muppirala in view of Desai teaches remapping memory after a memory failover, and Muppirala in view of Desai, in further view of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cheriton’s memory remapping with Muppirala and Desai’s memory failover even though Muppirala and Desai’s memory failover is in response to a software failure while Cheriton’s memory remapping is in response to a hardware failure. This is because Cheriton’s remapping provides higher availability and reduced software overhead (Cheriton, Col. 12, Lines 48-60), both of which are issues in prior dumping systems that Muppirala addresses (Muppirala, ¶¶ 0002, 0003).

Regarding claim 9, Muppirala does not teach the limitations. 
Desai teaches
	data memory (¶ 0027: program data segment 225)
program memory (¶ 0027: kernel segment 205)
reconfiguring data memory and program memory by copying descriptors (¶ 0035: segment of working storage pages (¶ 0028: working storage pages include the kernel segment 205 and program data segment 225) is remapped to a segment of client pages by copying descriptors 320 (¶ 0029: descriptors are structures for identifying the address and location of the page being described))

Desai does not teach changing addresses, but does teach remapping by copying descriptors, which identify addresses.  
Cheriton teaches 
reconfiguring the second…memory used by the processing device so that the second…memory is logically located at an address formerly used by the first…memory: (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory)). 
and reconfiguring the second…memory used by the processing device so that the second…memory is logically located at an address formerly used by the…memory (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory)). Although Cheriton does not explicitly teach a distinction between data memory and program memory, and changing an address for each individual type of memory, Muppirala in view of Desai teaches remapping memory after a memory failover, and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cheriton’s memory remapping with Muppirala and Desai’s memory failover even though Muppirala and Desai’s memory failover is in response to a software failure while Cheriton’s memory remapping is in response to a hardware failure. This is because Cheriton’s remapping provides higher availability and reduced software overhead (Cheriton, Col. 12, Lines 48-60), both of which are issues in prior dumping systems that Muppirala addresses (Muppirala, ¶¶ 0002, 0003).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent Application Publication No. 2016/0154701 (“Desai”) as applied to claim 2 above, and further in view of US Patent No. 6,615,364 (“Nagasuka”).

	Regarding claim 12, Muppirala further teaches 
	switching the second memory module for the first memory module is performed…that provides exclusive access of the second memory module to the processing device while also providing exclusive access of the first memory module to the external device (¶ 0021: Dirty Memory cannot be allocated by the OS and is treated as read-only, and is dumped to the dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device))
	Muppirala and Desai do not teach using multiplexing circuitry. 
	Nagasuka teaches 
	switching the second memory module for the first memory module is performed using multiplexing circuitry that provides exclusive access of the second memory module to the processing device (Fig. 7, Col. 7, Lines 3-18: after a failure in the computer system, switching unit 1000 (multiplexing circuitry) selects the secondary paging device unit 720 (second memory module) to act as the paging device unit (Col. 3, Lines 44-55: paging device unit is used as virtual memory. Col. 6, Lines 44-50: all the structures besides the switching unit 1000 in the first embodiment are the same as those in Fig. 7)) while also providing exclusive access of the first memory module to the external device (Col. 7, Lines 20-27: another computer system can acquire the dump information from the old external storage unit used as the paging device before the fault (first memory module) through the switching unit 1000). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nagasuka’s multiplexing .

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent No. 9,502,139 (“Cheriton”) and US Patent No. 6,615,364 (“Nagasuka”).

	Regarding claim 13, Muppirala teaches 
A processing device, comprising: (¶ 0016: system 100)
a processor; (¶ 0016: processor 102)
…reconfigure a first data memory that the processing device used during a software failure such that the processor does not overwrite the data content of the first data memory after the processing device returns to normal operation (¶ 0019: after OS 116 crashes, first memory 108 is marked as Dirty Memory; ¶ 0021: Dirty Memory cannot be allocated by the OS and is treated as read-only)
…provide access to the data content of the first data memory to an external device after the processing device returns to normal operation (¶ 0021: Dirty Memory is dumped to dump device 114 (¶ 0017: reference is made to dump device 114, but this 
Muppirala does not teach addressing circuitry or bus access circuitry.
Cheriton teaches
addressing circuitry for remapping memory (Col. 7, Lines 7-10: remapping using structured memory. Col. 6, Lines 9-12: structured memory has a specialized structured memory controller (addressing circuitry) for remapping)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cheriton’s memory remapping with Muppirala’s memory failover even though Muppirala’s memory failover is in response to a software failure while Cheriton’s memory remapping is in response to a hardware failure. This is because Cheriton’s remapping provides higher availability and reduced software overhead (Cheriton, Col. 12, Lines 48-60), both of which are issues in prior dumping systems that Muppirala addresses (Muppirala, ¶¶ 0002, 0003).
Cheriton does not teach bus access circuitry. 
Nagasuka teaches
bus access circuitry to provide access to the data content of the first data memory to an external device after the processing device returns to normal operation (Col. 7, Lines 20-27: another computer system can acquire the dump information from the old external storage unit used as the paging device before the fault (first data 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nagasuka’s bus access circuitry with Muppirala and Cheriton’s memory failover. This would reduce the time taken to restart the system after a fault occurrence (Nagasuka, Col. 7, Lines 33-38), improving system availability, an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002).

Regarding claim 16, Muppirala does not teach the limitations. 
Cheriton further teaches
the addressing circuitry reconfigures the first data memory by changing a first programmable pointer that defines active data memory for the processing device such that the first programmable pointer points to the second data memory (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory). Then translation line 302 (Fig. 3B, Col. 7, Lines 2-3: translation line contains PLIDs that are pointers to a physical line with a PLID ID) is updated to point from PLID5 to PLID3)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cheriton’s memory 

Regarding claim 17, Muppirala does not teach the limitations. 
Cheriton further teaches
the addressing circuitry reconfigures data memory for the processing device such that the second data memory is logically located at an address formerly used by the first data memory (Fig. 3B, Col. 7, Lines 12-24: after a memory failure in PLID5 (first data memory), remap memory address of PLID5 to a separate memory line PLID3 (second data memory))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cheriton’s memory remapping with Muppirala’s memory failover even though Muppirala’s memory failover is in response to a software failure while Cheriton’s memory remapping is in response to a hardware failure. This is because Cheriton’s remapping provides higher availability and reduced software overhead (Cheriton, Col. 12, Lines 48-60), both of which are issues in prior dumping systems that Muppirala addresses (Muppirala, ¶¶ 0002, 0003).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent No. 9,502,139 (“Cheriton”) and US Patent No. 6,615,364 (“Nagasuka”) as applied to claim 13 above, and further in view of US Patent Application Publication No. 2016/0154701 (“Desai”). 

	Regarding claim 14, Muppirala further teaches 
…reconfigures a first [data] memory that the processing device used during the software failure such that the processing device does not overwrite content in the first [data] memory after the processing device reboots and returns to normal operation; (¶ 0019: first memory 108 is marked as Dirty Memory; ¶ 0021: Dirty Memory cannot be allocated by the OS and is treated as read-only)
reconfigures a second [data] memory to process data after the processing device reboots and returns to normal operation; (¶ 0020: OS reboots in second memory 110).
Muppirala does not teach addressing circuitry. 
Cheriton teaches
addressing circuitry for remapping memory (Col. 7, Lines 7-10: remapping using structured memory. Col. 6, Lines 9-12: structured memory has a specialized structured memory controller (addressing circuitry) for remapping)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cheriton’s memory remapping with Muppirala’s memory failover even though Muppirala’s memory failover is in response to a software failure while Cheriton’s memory remapping is in response to a hardware failure. This is because Cheriton’s remapping provides higher availability and reduced software overhead (Cheriton, Col. 12, Lines 48-60), both of which are issues in prior dumping systems that Muppirala addresses (Muppirala, ¶¶ 0002, 0003).
Muppirala, Cheriton, and Nagasuka do not distinguish between data memory and program memory. Muppirala does teach that the memory contains the operating system. 
	Desai teaches
	data memory (¶ 0027: program data segment 225)
program memory (¶ 0027: kernel segment 205)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the memory of Muppirala, Cheriton, and Nagasuka’s memory dump to include both the data memory and the program memory of Desai. Providing both types of memory would reduce the 

Regarding claim 15, Muppirala further teaches 
	provides access to…content of the first program memory to the external device after rebooting the processing device. (¶ 0021: Dirty Memory is dumped to dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device) while the OS is functioning normally using second memory 110).
Mupparila and Cheriton do not teach bus circuitry. 
Nagasuka teaches
bus access circuitry further: provides access to program content of the first program memory to the external device after rebooting the processing device (Col. 7, Lines 20-27: another computer system can acquire the dump information from the old external storage unit used as the paging device before the fault (first data memory) through the switching unit 1000 (bus access circuitry) after the switching unit 1000 has selected the new paging device to be used by the system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nagasuka’s bus access circuitry with Muppirala and Cheriton’s memory failover. This would reduce the time 
Muppirala, Cheriton, and Nagasuka do not distinguish between data memory and program memory. Muppirala does teach that the memory contains the operating system. 
	Desai teaches
	data memory (¶ 0027: program data segment 225)
program memory (¶ 0027: kernel segment 205)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the memory of Muppirala, Cheriton, and Nagasuka’s memory dump to include both the data memory and the program memory of Desai. Providing both types of memory would reduce the time that an application is unavailable after a core dump (Desai, ¶ 0013), an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0133968 (“Muppirala”) in view of US Patent No. 6,615,364 (“Nagasuka”) as applied to claim 18 above, and further in view of US Patent Application Publication No. 2016/0154701 (“Desai”).

	Regarding claim 20, Muppirala further teaches 
	first [data] memory is located in the first memory module and second [data] memory is located in the second memory module; (¶ 0016: first memory 108 and second memory 110)
… provides access of [data] content to the external device after switching the second memory module for the first memory module. (¶ 0021: Dirty Memory is dumped to dump device 114 (¶ 0017: reference is made to dump device 114, but this embodiment states that an external hard-disk drive can be used as a dump device) while the OS is functioning normally using second memory 110).
Muppirala does not teach switching circuitry.
Nagasuka further teaches
switching circuitry to: 
the switching circuitry provides access of [data] content to the external device after switching the second memory module for the first memory module (Col. 7, Lines 20-27: another computer system can acquire the dump information from the old external storage unit used as the paging device before the fault (first memory module) through the switching unit 1000). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nagasuka’s switching 
Muppirala and Nagasuka do not distinguish between data memory and program memory. Muppirala does teach that the memory contains the operating system. 
	Desai teaches
	data memory (¶ 0027: program data segment 225)
program memory (¶ 0027: kernel segment 205)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the memory of Muppirala, Cheriton, and Nagasuka’s memory dump to include both the data memory and the program memory of Desai. Providing both types of memory would reduce the time that an application is unavailable after a core dump (Desai, ¶ 0013), an issue in the prior art that Muppirala addresses (Muppirala, ¶ 0002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US Patent No. 7,437,524: dumping from one section of memory to another section of memory, then to storage

	US Patent Application Publication No. 2013/0212425: an external debug host device pulls the dump from the debug target device
	US Patent Application Publication No. 2014/0189422: partitioned memory with mirrored partitions and a standby partition. After a panic, one of the mirrored partitions is swapped with the standby partitions and the swapped mirrored partition acts as a dump

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113